Broyles, B. J.
1. Eixing new lines is not within the power of processioners. Their vocation is to seek and find lines already existing, and to run and mark them again. Amos v. Parker, 88 Ga. 754 (16 S. E. 200); Wheeler v. Thomas, 139 Ga. 598 (77 S. E. 817); Civil Code (1910), § 3818 et se<p There was some evidence in this case, however, that the line established by the proeessioners was an old line already existing.
2. A parol agreement between two adjoining landowners that a certain *738road should be the dividing line between them is valid and binding as between them, if the agreement is accompanied by possession of the agreed line or is otherwise duly executed, and if the boundary line between the two tracts is indefinite, unascertained, or disputed. Farr v. Woolfolk, 118 Ga. 277 (45 S. E. 230). See also Cleveland v. Treadwell, 68 Ga. 835.
Decided August 3, 1917.
Processioning; from Grady superior court—Judge Cox. October 5, 1916.
L. W. Rigsby, for plaintiff.
Roscoe Luke, M. L. Ledford, for defendant.
3. Under the foregoing rulings and the facts of this case, it should have been submitted to the jury, and the court erred in dismissing the processioning proceedings.

Judgment reversed.


■Jenkins and Bloodworth, JJ., concur.